Title: To Benjamin Franklin from Sir Alexander Dick, 19 February 1765
From: Dick, Sir Alexander
To: Franklin, Benjamin


Prestonfield February 19. 1765
Sir Alexander Dicks most affectionate, and freindly Compliments to Doctor Franklin. and heartily wishes him Joy, upon his safe arrival again in Britain. He seizes this hasty oppertunity, (which does not allow him time [to] write a Letter) of Mr. Alexanders going unexpectedly to London, to kiss the Doctor’s hands, by this note, and to acquaint him that if he had not been very much weakend by a severe fever, when he first receivd the news of Doctor Franklins arrival he would have sooner saluted his worthy Freind. Sir Alexander begs, the favour that Dr. Franklin would convey, to their Ingenious and excellent freind Doctor Morgan, the Inclosd Slip which he dispatches in the same hurry, not knowing where to direct to him as he is not certain whether the Dr. is saild, or where he stays, if he be still in London.
 
Addressed: To / Doctor Franklin / At / London / To the care / of Mr Alexander
